Exhibit 10.6

FORM OF KEY EMPLOYEE SEVERANCE

AGREEMENT FOR EXECUTIVE OFFICERS

AND FIRST AMENDMENT THERETO

The attached form is identical for the following

Executive Officers:

Michael R. Barker

Brian K. Fike

Douglas Iverson

Paul J. Weaver

Jonathan R. West



--------------------------------------------------------------------------------

KEY EMPLOYEE

SEVERANCE AGREEMENT

This Agreement is entered into as of the 1st day of January, 2001, by and
between the FEDERAL HOME LOAN BANK OF INDIANAPOLIS, a corporation organized
under the laws of the United States (the “Bank”) and
                                         (the “Executive”).

WHEREAS, the Executive has been effective in his service to the Bank, and the
Bank recognizes the valuable services that the Executive has rendered and
desires to be assured that the Executive will continue his active participation
in the business of the Bank; and

WHEREAS, the Executive is willing to continue to serve the Bank but desires
assurance that, in the event of any consolidation, change in control or
reorganization of the Bank, he will continue to have the responsibility and
status he has earned, either with the Bank or with a successor to the Bank;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Bank and the Executive hereby agree as follows:

1. Definitions.

“Bank” shall mean the Federal Home Loan Bank of Indianapolis and any other
entity within the definition of “Bank” in Section 6(a) hereof.

“Cause” shall mean (i) the continued failure of the Executive to perform his
duties with the Bank (other than any such failure resulting from Disability),
after a demand for performance, pursuant to a resolution of the Bank’s Board of
Directors, is delivered to the Executive by the Chair of the Board of Directors
of the Bank, which specifically identifies the manner in which the Executive has
not performed his duties, (ii) the personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, or willful violation of any law, rule or
regulation (other than routine traffic violations or similar offenses); or
(iii) the removal of the Executive for cause by the Federal Housing Finance
Board pursuant to 12 U.S.C. 1422b(a)(2), or by any successor agency to the
Federal Housing Finance Board pursuant to a similar statute.

“Compensated Termination” shall have the meaning set forth in Section 2(a).

“Disability” shall mean, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from his duties
with the Bank for an aggregate of twelve (12) out of fifteen (15) consecutive
months and, within thirty (30) days after a Notice of Termination is thereafter
given by the Bank to the Executive, the Executive shall not have returned to the
full-time performance of the Executive’s duties.



--------------------------------------------------------------------------------

“Good Reason” shall mean any of the following:

(i) during the period (1) beginning with the earliest to occur of the following
three dates, as applicable: (A) twelve (12) months prior to the execution of a
definitive agreement regarding a Reorganization of the Bank or (B) if a
Reorganization has been mandated by federal statute, rule, regulation or
directive, twelve (12) months prior to the effective date of such Reorganization
or (C) twelve (12) months prior to the adoption of a plan or proposal for the
liquidation or dissolution of the Bank, and (2) ending twenty-four (24) months
after the effective date of such Reorganization,

 

  (a) a change in the Executive’s status, position, job title or principal
duties and responsibilities as a key employee of the Bank which does not
represent a promotion from the Executive’s status and position as in effect as
of the date hereof (“Position”), or

 

  (b) the assignment to the Executive of any duties or responsibilities (or
removal of any duties or responsibilities), which assignment or removal is
inconsistent with such Position, or

 

  (c) any removal of the Executive from such Position (including, without
limitation, all demotions and harassing assignments), except in connection with
the termination of the Executive’s employment for Cause or Disability, or as a
result of the Executive’s death;

(ii) within twenty-four (24) months after the effective date of a Reorganization
of the Bank, (a) a reduction by the Bank in the Executive’s base salary as in
effect immediately prior to such Reorganization, or (b) the Bank’s (or its
successor’s) failure to increase (within 12 months of the Executive’s last
increase in base salary) the Executive’s base salary after a Reorganization of
the Bank in an amount which is not less than 50% of the average percentage
increase in base salary for all officers of the Bank effected in the preceding
twelve (12) months;

(iii) within twenty-four (24) months after the effective date of a
Reorganization of the Bank, (a) any failure by the Bank to continue in effect
any plan or arrangement, including, without limitation, benefit and incentive
plans, in which the Executive is participating immediately prior to such
Reorganization (hereinafter referred to as “Plans”), unless such Plans have been
replaced with similar benefits that are not materially less than the Executive’s
benefits under such Plans, or (b) the taking of any action by the Bank which
would adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Plan or in or under fringe benefits enjoyed
by the Executive immediately prior to the time of such Reorganization of the
Bank;

 

-3-



--------------------------------------------------------------------------------

(iv) any material breach by the Bank of any provisions of this Agreement or any
other agreement with the Executive; or

(v) any failure by the Bank or its successors and assigns to obtain the
assumption of this Agreement by any successor or assign of the Bank.

“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement upon which the Bank or the
Executive, as the case may be, has relied for such termination and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

“Payment Determination Date” shall have the meaning set forth in Section 2(b).

“Reorganization” of the Bank shall mean the occurrence at any time of any of the
following events:

(i) The Bank is merged or consolidated with or reorganized into or with another
bank or other entity, or another bank or other entity is merged or consolidated
into the Bank;

(ii) The Bank sells or transfers all, or substantially all of its business
and/or assets to another bank or other entity; or

(iii) The liquidation or dissolution of the Bank.

“Retirement” shall mean the planned and voluntary termination by the Executive
of his employment on or after reaching the earliest retirement age permitted by
the Bank’s qualified retirement plans.

2. Compensated Termination.

(a) Compensated Termination. If the Executive incurs a Compensated Termination
while the Executive is employed by the Bank or within twenty-four (24) months
after the effective date of a Reorganization of the Bank (whether the Executive
is then employed by the Bank or a successor to the Bank as a result of such
Reorganization), the Executive shall be entitled to the benefits provided in
Section 4(a). For purposes of this Agreement, a “Compensated Termination” means
termination of the Executive’s employment under either of the following
circumstances:

(i) By the Executive for Good Reason; or

 

-4-



--------------------------------------------------------------------------------

(ii) By the Bank, or by its successor in a Reorganization, without Cause at any
time during the period (1) beginning with the earliest to occur of the following
three dates, as applicable (A) twelve (12) months prior to the execution of a
definitive agreement regarding a Reorganization, or (B) if a Reorganization has
been mandated by federal statute, rule, regulation or directive, twelve
(12) months prior to the effective date of such Reorganization, or (C) twelve
(12) months prior to the adoption of a plan or proposal for the liquidation or
dissolution of the Bank, and (2) ending twenty-four (24) months after the
effective date of such Reorganization.

(b) Payment Determination Date. “Payment Determination Date,” for purposes of
determining when a payment resulting from a Compensated Termination must be made
pursuant to Section 4(a), shall mean the effective date of the termination of
the Executive’s employment with the Bank if such termination is a “Compensated
Termination.”

(c) Non-Compensated Termination. For the avoidance of doubt, none of the
following events shall result in any payment to the Executive for a Compensated
Termination under Section 4(a):

(i) The termination of employment by the Executive without Good Reason;

(ii) The termination of the Executive’s employment for Cause by the Bank or its
successor in a Reorganization;

(iii) The termination of the Executive’s employment Without Cause by the Bank or
its successor in a Reorganization, (1) prior to the date which is the earliest
to occur of the following three dates, as applicable: (A) twelve (12) months
prior to the execution of a definitive agreement regarding a Reorganization of
the Bank or (B) if a Reorganization has been mandated by federal statute, rule,
regulation or directive, twelve (12) months prior to the effective date of such
Reorganization or (C) twelve (12) months prior to the adoption of a plan or
proposal for the liquidation or dissolution of the Bank, or (2) more than
twenty-four (24) months after the effective date of a Reorganization;

(iv) The termination of the Executive’s employment by the Bank or its successor
in a Reorganization for Disability;

(v) The death of the Executive; or

(vi) The Retirement of the Executive.

 

-5-



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Termination by the Bank. The Bank may terminate the employment of the
Executive as follows:

(i) For Cause upon the adoption of a resolution by the affirmative vote of not
less than a majority of the entire membership of the Bank’s Board of Directors
at a meeting of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, together with counsel, to be heard by the Board),
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth in the definition of “Cause” in Section 1 hereof and
specifying the particulars thereof in detail. A vote of the Board is not
required if the Executive is removed for cause by the Federal Housing Finance
Board pursuant to 12 U.S.C. 1422b(a)(2);

(ii) Without Cause;

(iii) Upon the Disability of the Executive; and

(iv) Upon the death of the Executive.

(b) Termination by Executive. The Executive may terminate his employment with
the Bank as follows:

(i) For Good Reason;

(ii) Without Good Reason; or

(iii) Upon the Executive’s Retirement, in which case the Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which the Executive is a party.

(c) Preservation of Compensated Termination. The provisions of Sections 3(a) and
3(b) are included in this Agreement for clarification of the rights of
termination of the employment relationship between the Bank and the Executive,
but such provisions shall not prejudice the Executive’s right to receive
payments or benefits required to be provided to the Executive if any such
termination is a “Compensated Termination.”

(d) Notice of Termination.

(i) Any termination by the Bank for Disability or Cause shall be communicated by
a Notice of Termination; provided, however, that the failure by the Bank to give
notice in such circumstances shall not constitute a Compensated Termination.

 

-6-



--------------------------------------------------------------------------------

(ii) Any termination of employment by the Executive for Good Reason will be a
Compensated Termination only if the Executive gives Notice of Termination to the
Bank therefor within ninety (90) days of the event or occurrence which
constitutes “Good Reason”; provided, further, that, if the Executive gives such
notice of termination to the Bank in a timely manner, the Executive shall not be
deemed to have waived any of his rights hereunder in the event he remains in the
employment of the Bank while he and the Bank engage in good faith discussions to
resolve any event or occurrence which constitutes “Good Reason.”

(iii) Any termination by the Bank without Cause or by the Executive without Good
Reason shall be communicated to the other party in accordance with the general
notice provisions of this Agreement.

4. Payment for Compensated Termination.

(a) In the event of a Compensated Termination, the Bank shall pay or provide the
Executive the following:

(i) an amount equal to 2.99 times the average of the three (3) preceding
calendar years’ base salary, bonuses, and any other cash compensation (taxable
or non-taxable) paid to the Executive during such years; plus

(ii) an amount equal to 2.99 times the average of the Executive’s salary
deferrals and employer matching contributions under the Bank’s Supplemental
Executive Thrift Plan and the Financial Institutions Thrift Plan for the three
(3) preceding calendar years; plus

(iii) an amount equal to 2.99 times the average of the three (3) preceding
calendar years’ taxable portion of the Executive’s automobile allowance provided
by the Bank; plus

(iv) an additional amount under the Bank’s non-qualified Supplemental Executive
Retirement Plan (“SERP”), equal to the additional annual benefit under
Section 3.1 of the SERP with the benefit under Section 3.1 (i) being calculated
as if:

 

  (w) the Executive is three (3) years older than his actual age;

 

-7-



--------------------------------------------------------------------------------

  (x) the Executive had three (3) additional years of service at the same annual
rate of compensation (as defined in the Regulations Governing the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund as from time to
time amended, and as adopted by the Bank) in effect for the 12 month period
ending on the December 31 date which immediately precedes the Compensated
Termination (including any compensation deferred by the Executive);

 

  (y) the Executive maintained the same deferral election as in effect on the
date immediately preceding his Compensated Termination; and

 

  (z) the SERP continued in effect without change in accordance with its terms
as in effect on the date immediately preceding the Compensated Termination.

The Bank shall distribute such amount (except the amount provided under
Section 4(a)(iv)) in a lump sum in cash within twenty (20) days of the Payment
Determination Date. The amount provided under Section 4(a)(iv) above shall be
distributed at the same time as the Executive’s benefit under the SERP is
distributed.

(b) If the aggregate payments received or to be received by the Executive
pursuant to this Agreement exceed the highest amount permissible without
triggering payment of an excise tax under Sections 280G and 4999 of the Internal
Revenue Code of 1986, as amended, including without limitation, any successor
excise tax, tax penalties or alternative federal tax which is not ordinary
federal income tax (“Code”), the Executive will receive from the Bank an
additional gross-up payment sufficient to provide him with the same after-tax
benefits as he would have received had the excise tax under the Code not been
imposed.

(c) Notwithstanding Section 4(a), if the Bank is not in compliance with any
applicable regulatory capital or regulatory leverage requirement or if the
payment would cause the Bank to fall below applicable regulatory requirements,
such payment shall be deferred until such time as the Bank achieves compliance
with its regulatory requirement.

(d) To the extent the Executive is eligible, he shall continue after a
Compensated Termination to be covered by the Bank’s medical and dental insurance
plans in effect immediately prior to the Compensated Termination, for thirty-six
(36) months, subject to the Executive’s payment of the Employee’s portion of the
cost of such coverage. In the event the Executive is ineligible under the terms
of such plans to continue to be so covered or such plans shall have been
modified, the Bank shall provide

 

-8-



--------------------------------------------------------------------------------

through other sources coverage which is substantially equivalent to the coverage
provided immediately prior to the Compensated Termination, subject to the
Executive’s payment of a comparable portion of the cost of such coverage as
under the Bank’s medical and dental insurance plans. If during this time period
the Executive should enter into employment providing for comparable medical and
dental insurance coverage, his participation in the medical and dental plans
provided by the Bank shall cease.

(e) The Bank shall reimburse the Executive for all reasonable legal, accounting,
financial advisory and actuarial expenses incurred by the Executive before or at
the time of the execution of this Agreement and at the time any payments are
made upon the occurrence of a Compensated Termination.

(f) The Executive shall be responsible for the payment of all federal, state and
local income taxes which may be due with respect to any payments made to the
Executive pursuant to this Agreement, except for the ordinary federal and state
income tax owed by the Executive due to the gross-up payment made to the
Executive under subsection 4(b) of this Agreement.

5. No Obligation to Seek Further Employment; No Effect on Other Contractual
Rights.

(a) The Executive shall not be required to seek other employment, nor shall any
payment made under this Agreement be reduced by any compensation received from
other employment, except as set forth in the last sentence of Section 4(d).

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Plan.

6. Successor to the Bank.

(a) This Agreement is binding upon the successors and assigns of the Bank. The
Bank and its successors and assigns will require any successor or assign
(whether direct or indirect, in a Reorganization, by operation of law, or
otherwise) to all or substantially all of the business and/or assets of the
Bank, to enter into a written agreement in form and substance satisfactory to
the Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession or assignment had taken
place. In such event, the Bank agrees that it shall pay or shall cause such
employer to pay any amounts owed to the Executive pursuant to Section 4 hereof.

 

-9-



--------------------------------------------------------------------------------

As used in this Agreement, “Bank” shall mean the Bank as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law. If at any time during the term of this Agreement the Executive
is employed by any corporation a majority of the voting securities of which is
then owned by the Bank, the term “Bank” shall include such employer. Whether or
not another entity becomes the successor or assign of the Bank under this
Agreement, the maximum amount which the Executive may receive from all sources
under this Agreement in a Compensated Termination shall be the amounts set forth
in Section 4 hereof.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, and legatees. If the Executive should die while
any amounts are still payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the beneficiary designated by notice in writing executed by the
Executive and filed with the Bank, or failing such designation, to the
Executive’s estate.

7. Late Payment of Benefits. Any payment made later than the time provided for
in Section 4(a) of this Agreement for whatever reason, including, without
limitation, the reasons set forth in Section 4(c), shall include interest at the
Bank’s cost of funds plus five percent (5%), which shall begin to accrue on the
tenth (10th) day following the Executive’s Payment Determination Date.

8. Employment Rights. This Agreement shall not confer upon the Executive any
right to continue in the employ of the Bank and shall not in any way affect the
right of the Bank to dismiss or otherwise terminate the Executive’s employment
at any time and for any reason with or without cause. This Agreement is not
intended (i) to be an employment agreement or (ii) to define all aspects of the
employment relationship between the Bank and the Executive including, but not
limited to applicable employment or benefit policies of the Bank. To the extent
there is any conflict between the terms hereof and the terms of any employment
or benefit policies of the Bank, the terms of this Agreement shall control. Any
payments or benefits to which the Executive may be entitled under Section 4
hereof will not constitute wages for work performed by the Executive.

9. Tax Withholding. The Bank will withhold from any amounts payable to Executive
under this Agreement to satisfy all applicable federal, state, local or other
withholding taxes. All amounts payable under Section 4(a) are considered “wages”
to be reported on Form W-2. The normal withholding rules for wages apply. The
Bank will also withhold any excise taxes owed under Code Section 4999.

 

-10-



--------------------------------------------------------------------------------

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand, delivered by a nationally-recognized
overnight courier service, or mailed by United States registered mail, return
receipt requested, postage prepaid, as follows:

If to the Bank:

Federal Home Loan Bank of Indianapolis

8250 Woodfield Crossing Boulevard

P.O. Box 60

Indianapolis, Indiana 46206

Attention: Chair of the Board of Directors

With a copy to the President

If to the Executive:

______________________________

8250 Woodfield Crossing Boulevard

P.O. Box 60

Indianapolis, Indiana 46206

or such other address as either party may have furnished to the other in writing
in accordance herewith. Any notice shall be effective upon receipt.

11. Legal Fees and Expenses. The Bank shall pay all reasonable legal fees and
expenses which the Executive may incur as a result of the Bank’s contesting the
validity or enforceability of this Agreement or the calculation of amounts
payable hereunder so long as the Executive is wholly or partially successful on
the merits or the parties agree to a settlement of the dispute.

12. Term. This Agreement shall remain in effect during the employment of the
Executive by the Bank, its successors or assigns, and shall survive termination
of such employment until all payments and benefits, if any, under this Agreement
have been paid or satisfied.

13. Arbitration.

(a) Disputes regarding this Agreement are subject to the Federal Home Loan Bank
of Indianapolis Agreement to Arbitrate by and between the Bank and the Executive
dated April 14, 2000 (“Arbitration Agreement”). No cancellation, replacement or

 

-11-



--------------------------------------------------------------------------------

modification to the arbitration procedures under the Arbitration Agreement shall
be effective unless agreed to in writing by both the Bank and the Executive. In
the event of any conflict between the provisions of this Agreement and the
Arbitration Agreement, the provisions of this Agreement shall control.

(b) If within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the Termination, the parties shall promptly proceed to
arbitration as provided in (a) above. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his base salary and
provide such other compensation and benefits, all as in effect immediately prior
to the Notice of Termination. If it is determined that the Executive is not
entitled to any compensation under Section 4 of this Agreement, the Executive
shall return all cash amounts to the Bank promptly following the date of
resolution by arbitration, with interest thereon commencing as of the date of
the resolution of the dispute by arbitration at the prime rate of interest as
published by the Wall Street Journal from time to time. Any cash amounts paid to
the Executive pending the resolution of the dispute by arbitration shall offset
any amounts determined to be due to the Executive under Section 4.

14. Miscellaneous.

(a) No Modification. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the party or parties hereto to be bound.

(b) No Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (excluding conflicts of laws
principles), except to the extent such law is preempted by the laws of the
United States.

(e) Headings. Section or paragraph headings contained herein are for convenience
of reference only and are not to be considered a part of this Agreement.

(f) Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

-12-



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written and is effective as of January 1, 2001.

 

THE EXECUTIVE:     FEDERAL HOME LOAN BANK OF INDIANAPOLIS:             By:     
        Chair, Board of Directors       By:              Vice Chair, Board of
Directors

 

-13-



--------------------------------------------------------------------------------

FIRST AMENDMENT OF KEY EMPLOYEE

SEVERANCE AGREEMENT

WHEREAS, the FEDERAL HOME LOAN BANK OF INDIANAPOLIS, a corporation organized
under the laws of the United States (the “Bank”) and                      (the
“Executive”), entered into a Key Employee Severance Agreement (the “Agreement”)
on                     ,             ; and

WHEREAS, the Board of Directors of the Bank has determined, in its best business
judgment, that the Agreement should be amended to replace the Agreement’s
definition of “Disability” with a definition that is provided in Section 409A of
the Internal Revenue Code of 1986, as amended; and

WHEREAS, the Executive also desires to amend the definition of “Disability”
provided in the Agreement; and

WHEREAS, pursuant to the authority contained in Section 14(a) of the Agreement,
the Bank and the Executive may amend the Agreement by a writing executed by both
the Bank and the Executive;

NOW, THEREFORE, pursuant to the amending authority under Section 14(a) of the
Plan, the Agreement is hereby amended by replacing the definition of
“Disability” in Section 1 of the Agreement with the following definition,
effective as of the earlier of January 1, 2005 or the effective date of the
Agreement:

“Disability shall mean the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering the Bank’s
employees.”

The Agreement shall remain the same in all other respects.

IN WITNESS WHEREOF, the Bank, by its duly authorized officers, and the
Executive, have executed this First Amendment this      day of
                    , 2005, but effective as stated herein.

 

THE EXECUTIVE:     FEDERAL HOME LOAN BANK OF INDIANAPOLIS:             By:     
        Chair, Board of Directors       By:              Vice Chair, Board of
Directors